The defendants contend that the trial court erred in giving a missing witness charge with respect to the physicians who examined the plaintiff on their behalf. We disagree. “When a doctor who examines the plaintiff on the defendant’s behalf *369does not testify at trial, an inference generally arises that the testimony of such witness would be unfavorable to the defendant unless he [or she] demonstrates that the testimony would be merely cumulative, the witness was unavailable or not under his [or her] control, or that the witness would address matters not in dispute” (Brueckner v Simpson, 206 AD2d 448; see Arroyo v City of New York, 171 AD2d 541, 544; Levande v Dines, 153 AD2d 671, 672). Since the defendants failed to make this required showing, the trial court properly granted the plaintiffs request for a missing witness charge (see Placakis v City of New York, 289 AD2d 551, 552-553; Iovine v City of New York, 286 AD2d 372, 373; Staltare v D&B Distribs., 281 AD2d 469, 470; Jordan v Donat, 255 AD2d 242, 243; Ghize v Kinney Drugs, 177 AD2d 784, 785).
The defendants’ remaining contentions do not require reversal. Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.